DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application and preliminary amendment filed on 12/17/2020.
Claims 6-8 and 10-11 have been amended and are hereby entered.
Claims 12-13 have been added.
Claims 1-13 are currently pending and have been examined.
Domestic Benefit/International Priority 
	The ADS filed on 12/17/2020 properly claims the benefit of PCT/JP2019/021632 (filed 5/30/2019) and priority to JP 2018118936 (filed 6/22/2018).  Both of these applications properly support all claims as presently drafted; therefore, all claims as presently drafted are given an effective filing date of 6/22/2018.
Information Disclosure Statement
	All references listed in the IDS dated 12/17/2020 have been considered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a reservation processing unit configured to…” of Claims 1 and 9; and 
“a station information acquiring unit configured to…” of Claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these terms are interpreted in light of Paragraph 0042.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 9 contain the following verbiage:  “a plurality of user terminals configured to generate use application information in response to an input operation by a use applicant.”  It is unclear, as drafted, whether each of “a plurality of user terminals” are to receive input from the singular “a use applicant” or whether each user terminal is intended to correspond to a different use applicant.  In light of the specification, this limitation will be interpreted as “a plurality of user terminals configured to generate use application information in response to an input operation by a corresponding one of a plurality of use applicants” for the purposes of this examination.  Claims 2-8 and 10-13 are rejected due to their dependence upon Claims 1 and 9 respectively.
Claims 1 and 9 contain the following verbiage:  “the managing server includes a reservation processing unit configured to allocate at least one shared vehicle to the use applicant based on the use application information…”  In light of the indefiniteness of the language discussed above in relation to “a plurality of terminals” and “a use applicant,” and particularly in light of the interpretation made for said language, the term “the use applicant” lacks antecedent basis because no singular use applicant has been previously identified in the claim string.  In light of the specification, this language will be interpreted as “the managing server includes a reservation processing unit configured to allocate at least one shared vehicle to a use applicant based on the use application information…” for the purposes of this examination.  Claims 2-8 and 10-13 are rejected due to their dependence upon Claims 1 and 9 respectively.
Claims 8 and 9 contain the following verbiage:  “in the divisional vehicle allocation process, the reservation processing unit allocates the plurality of shared vehicles in the departure station to the use applicant in a case where the number of the driving approvers is plural.”  It is unclear, as drafted, whether one, some, or all of “the plurality of shared vehicles in the departure station” is allocated to the use applicant.  Additionally, “the plurality of shared vehicles in the departure station” lacks antecedent basis, as no plurality of vehicles specifically existing in the departure station is previously disclosed in the claim strings (instead, the preambles of Claims 1 and 9 disclose “a plurality of shared vehicles located in a plurality of stations”).  In light of the specification, this language will be interpreted as “in the divisional vehicle allocation process, the reservation processing unit allocates two or more of the plurality of shared vehicles in the departure station to the use applicant in a case where the number of the driving approvers is plural” for the purposes of this examination.  Claims 10-13 are rejected due to their dependence upon Claims 8 and 9 respectively.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of a plurality of user terminals configured to generate use application information in response to an input operation by a use applicant; the managing server includes a reservation processing unit configured to allocate at least one shared vehicle 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a shared vehicle management system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users; a plurality of user terminals; a managing server connected to the user terminals via a network; wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, and a scheduled arrival time; a reservation processing unit; and a station information acquiring unit configured to acquire a remaining number of the shared vehicles in each station at a freely-selected time.  A shared vehicle management system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users, a plurality of user terminals, a managing server connected to the user terminals via a network, and a reservation processing unit, each performing various limitations, amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A station information acquiring unit configured to acquire a remaining number of the shared vehicles in each station at a freely-selected time amounts to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, and a scheduled arrival time amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, and generally linking the use of a judicial exception to a particular technological environment or field of use.  Further, the limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional in the form of sending/receiving data over a network (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claim is not patent eligible.  	
Claims 2-8 and 10-11, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2-5 disclose the use application information containing additional data (merely narrowing the field of use), and the ride-sharing vehicle allocation process extracting a group of potential users with whom the use applicant may share a ride based on various determinations involving the use application information (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claims into a practical application.
Claim 6 discloses the use application information containing approval information for approving ride-sharing (merely narrowing the field of use), the reservation processing unit executes the ride-sharing vehicle allocation process in a case where the ride-sharing approval information of the use applicant is present (an abstract idea in the form of a certain method of organizing human activity and mental process), and selects the reservation confirmation person with whom the use applicant should share the ride from reservation confirmation persons whose ride-sharing approval information indicates approval of the ride-sharing (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.
Claim 7 discloses wherein the managing server is configured to give incentives to the use applicant and the reservation confirmation person whose ride-sharing has been confirmed (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 8 discloses wherein the use application information further includes information about a number of driving approvers (merely narrowing the field of use), the reservation processing unit executes a divisional vehicle allocation process in a case where the remaining number of the shared vehicles in the departure station at the scheduled departure time of the use applicant is equal to or more than a second determination value and the remaining number of the shared vehicles in the arrival station at the scheduled arrival time of the use applicant is equal to or less than a third determination value (an abstract idea in the form of a certain method of organizing human activity and 
Claim 10 discloses wherein the use application information further includes divisional approval information for approving a divisional ride (merely narrowing the field of use), and in the divisional vehicle allocation process, the reservation processing unit allocates the plurality of shared vehicles in the departure station to the use applicant in a case where the number of the driving approvers is plural and the divisional approval information is present (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 11 discloses wherein the managing server is configured to give an incentive to the use applicant who takes a divisional ride (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 9, the limitations of a plurality of user terminals configured to generate use application information in response to an input operation by a use applicant; the managing server includes a reservation processing unit configured to allocate at least one shared vehicle to the use applicant based on the use application information; the reservation processing unit 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a shared vehicle management system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users; a plurality of user terminals; a managing server connected to the user terminals via a network; wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, a scheduled arrival time, and a number of driving approvers; a reservation processing unit; and a station information acquiring unit configured to acquire a remaining number of the shared vehicles in each station at a freely-selected time.  A shared vehicle management system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users, a plurality of user terminals, a managing server connected to the user terminals via a network, and a reservation processing unit, each performing various limitations, amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A station information acquiring unit configured to acquire a remaining number of the shared vehicles in each station at a freely-selected time amounts to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  Wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, a scheduled arrival time, and a number of driving approvers 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, and generally linking the use of a judicial exception to a particular technological environment or field of use.  Further, the limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional in the form of sending/receiving data over a network (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claim is not patent eligible.  	
	Claims 12-13, describing various additional limitations to the system of Claim 9, amount to substantially the same unintegrated abstract idea as Claim 9 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 12 discloses wherein the use application information further includes divisional approval information for approving a divisional ride (merely narrowing the field of use), and in the divisional vehicle allocation process, the reservation processing unit allocates the plurality of shared vehicles in the departure station to the use applicant in a case where the number of the driving approvers is plural and the divisional approval 
Claim 13 discloses wherein the managing server is configured to give an incentive to the use applicant who takes a divisional ride (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co., Ltd. (JP 2018081575, a translated copy of which was provided in the IDS dated 12/17/2020) (hereafter, “Nissan”) in view of Sakata et al (PGPub 20180216947) (hereafter, “Sakata”) and Krivacic et al (PGPub 20140249742) (hereafter, “Krivacic”).  
Regarding Claim 1, Nissan discloses the following:
A shared vehicle managing system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users (¶ 0006, 0010-0011; method for managing a plurality of vehicles used by a plurality of users through rental requests for travel from an origin to a destination; said vehicles may be shared between multiple users); 
a plurality of user terminals configured to generate use application information in response to an input operation by a use applicant (¶ 0013-0016, 0025; user terminals owned by a plurlaity of users and used to communicate with the car sharing system; each user can apply for use of a shared vehicle by the user terminal);  
a managing server connected to the user terminals via a network (¶ 0013, 0016; Fig. 1; user terminals can communicate with the management server of the car sharing system via the internet); 
wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, and a scheduled arrival time (¶ 0025-0026; usage reservation information includes departure station information, arrival station information, estimated departure time, estimated arrival time, and the like); 
the managing server includes a reservation processing unit configured to allocate at least one shared vehicle to the use applicant based on the use application information (¶ 0016, 0029, 0031; reservation management unit accepts the useage reservation, and stores the reservation in a database after associating the time, station, and user information; manages the usage status and location of the shared vehicles); and
in the ride-sharing vehicle allocation process, the reservation processing unit determines a reservation confirmation person with whom the use applicant should share a ride based on the use application information, the reservation confirmation person being a person whose reservation has already been confirmed (¶ 0029, 0040-0041, 0043-0044, 0052, 0062-0063, 0078; determines whether or not there is another user who desires carpooling and whose conditions are suitable when compared with those of the first user; when reservations are allowable, stores the confirmed usage reservation information in the database and notifies users of the approved reservation; carpooling determination unit accepts a carpooling reservation without first 
Nissan does not explicitly disclose but Sakata does disclose a station information acquiring unit configured to acquire a remaining number of the vehicles in each station at a freely-selected time (¶ 0161-0162, 0190; obtains the number of bicycles at each standby place; estimates the distribution of bicycles for a certain time segment).  Nissan does not explicitly disclose but Krivacic does disclose said remaining number of vehicles may be acquired at a freely-selected time (¶ 0021, 0048, 0051, 0059, 0063; Fig. 1; determines number of available spaces based on occupancy and reservation schedule; since maximum spaces are also known, this also determines the number of vehicles).  Nissan additionally discloses wherein said vehicles are shared vehicles (¶ 0006, 0010-0011).
Nissan additionally discloses the reservation processing unit executes a ride-sharing vehicle allocation process in a case where a triggering condition is met (¶ 0040, 0047, 0049-0050; carpool determination unit determines whether or ntoe the shared vehicle can be carpooled according to the state of the departure and return stations; system acquires information regarding teh demand for hte shared vehicle at the departure station).  Nissan does not explicitly disclose but Sakata does disclose wherein said triggering condition is a case where the remaining number of vehicles in the departure station at the scheduled departure time of the use applicant is equal to or less than a first determination value (¶ 0182; determines whether the number of bicycles at a particular standby place falls below a necessary number).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the station and vehicle rental functionality of Sakata with the KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sakata are applicable to the base device (Nissan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the station and vehicle rental functionality of Krivacic with the shared vehicle reservation system of Nissan and Sakata because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Krivacic are applicable to the base device (Nissan and Sakata), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 2, Nissan in view of Sakata and Krivacic disclose the limitations of Claim 1.  Nissan additionally discloses:
wherein the use application information includes a tolerable departure period including a tolerable variation from the scheduled departure time (¶ 0025-0026; usage request includes an estimated departure time; the time may be within a displayed time zone for the designated station); and 
in the ride-sharing vehicle allocation process, the reservation processing unit extracts a first group and selects the reservation confirmation person with whom the use applicant should share the ride from the first group, the first group being a group of reservation confirmation persons whose departure station is the same as the departure station of the use applicant and whose tolerable departure period overlaps with the tolerable departure period of the use applicant (¶ 0041, 0044; when the start times of use belong to the same time zone, the carpool determination unit determines that the conditions for carpooling are satisfied).  
Regarding Claim 6, Nissan in view of Sakata and Krivacic disclose the limitations of Claim 1.  Nissan additionally discloses:
wherein the use application information includes ride-sharing approval information for approving ride-sharing (¶ 0025-0026, 0028, 0065; the usage reservation information includes carpooling information indicating whether or not a person other than the user may board the same shared vehicle and move from the departure place to the destination or a portion thereof);
the reservation processing unit executes the ride-sharing vehicle allocation process in a case where the ride-sharing approval information of the use applicant is present (¶ 0041; when there is a desire for carpooling, the system determines whether or not there is a user who has a desire for carpooling other than the user who applied for the use reservation); and 
selects the reservation confirmation person with whom the use applicant should share the ride from reservation confirmation persons whose ride-sharing approval information indicates approval of the ride-sharing (¶ 0041, 0062-0063).
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan in view of Sakata, Krivacic, and Casio Computer Co., Ltd. (JP 2018081575, a translated copy of which was provided in the IDS dated 12/17/2020) (hereafter, “Casio”).  
Regarding Claim 3, Nissan in view of Sakata and Krivacic disclose the limitations of Claim 2.  Nissan additionally discloses wherein the use application information includes a tolerable arrival period including a tolerable variation from the scheduled arrival time (¶ 0025-0026; usage request includes an estimated arrival time; the time may be within a displayed time zone for the designated station).
Nissan additionally discloses in the ride-sharing vehicle allocation process, the reservation processing unit extracts a second group from the first group and selects the reservation confirmation person with whom the use applicant should share the ride from the second group, the second group being a group of the reservation confirmation persons whose arrival station is the same as the arrival station of the use applicant (¶ 0041, 0044; when the departure stations are the same and the arrival stations are the same, the carpool determination unit determines that the conditions for carpooling are satisfied).  Nissan, Sakata, and Krivacic do not explicitly disclose but Casio does disclose a group selected whose tolerable arrival period overlaps with the tolerable arrival period of the use application (¶ 0031, 0033-0034, 0036, 0038-0039, 0048; Figs. 5-7 and 9; when no matches are initially found, various 
The rationale to combine the references of Nissan, Sakata, and Krivacic remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle carpooling functionality of Casio with the shared vehicle reservation system of Nissan, Sakata, and Krivacic because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Casio are applicable to the base device (Nissan, Sakata, and Krivacic), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 4, Nissan in view of Sakata and Krivacic disclose the limitations of Claim 2.  Nissan additionally discloses wherein the use application information includes a tolerable arrival period including a tolerable variation from the scheduled arrival time (¶ 0025-0026; usage request includes an estimated arrival time; the time may be within a displayed time zone for the designated station).  
Nissan, Sakata, and Krivacic do not explicitly disclose but Casio does disclose in the ride-sharing vehicle allocation process, the reservation processing unit extracts a third group from the first group and selects the reservation confirmation person with whom the use applicant should share the ride from the third group, the third group being a group of the reservation confirmation persons whose arrival station is different from the arrival station of the use 
The motivation to combine remains the same as for Claim 3. 
Regarding Claim 5, Nissan in view of Sakata and Krivacic disclose the limitations of Claim 1.  Nissan additionally discloses wherein the use application information includes a tolerable departure period including a tolerable variation from the scheduled departure time and a tolerable arrival period including a tolerable variation from the scheduled arrival time (¶ 0025-0026; usage request includes an estimated departure time and an arrival time; the times may be within a displayed time zones for the designated station).  
	Nissan, Sakata, and Krivacic do not explicitly disclose but Casio does disclose in the ride-sharing vehicle allocation process, the reservation processing unit selects the reservation confirmation person with whom the use applicant should share the ride from a group including reservation confirmation persons whose departure station is different from the departure station of the use applicant, whose arrival station is different from the arrival station of the use applicant, who can drop by the departure station of the use applicant in the tolerable departure period of the use applicant, who can drop by the arrival station of the use applicant in the 
The motivation to combine remains the same as for Claim 3. 
Regarding Claim 7, Nissan in view of Sakata and Krivacic disclose the limitations of Claim 1.  Nissan additionally discloses wherein the managing server is configured to give incentives to the use applicant and the reservation confirmation person whose ride-sharing has been confirmed (¶ 0038-0040; optimum travel routes for each carpooling user are compared and a ratio of increase in distance and time due to carpooling is calculated; system determines a reduction in fare based thereon).  The motivation to combine remains the same as for Claim 3. 
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan in view of Sakata, Krivacic, Chinomi (PGPub 20160240083) (hereafter, “Chinomi”), and DeLuca et al (PGPub 20190213513) (hereafter, “DeLuca”).  
Regarding Claim 8, Nissan in view of Sakata and Krivacic disclose the limitations of Claim 1.  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose 
Nissan, Sakata, and Krivacic do not explicitly disclose but Chinomi does disclose the reservation processing unit executes a vehicle allocation process in a case where triggering conditions are met, said triggering conditions including where the remaining number of the shared vehicles in the arrival station at the scheduled arrival time of the use applicant is equal to or less than a third determination value (Abstract; ¶ 0007, 0035, 0041-0043; system only executes a vehicle reservation when there is at least one return space available at the destination station, thus the number of vehicles at said station are at least one less than the maximum capacity of the station).  Nissan does not explicitly disclose but Sakata does disclose said triggering conditions also including where the remaining number of the shared vehicles in the departure station at the scheduled departure time of the use applicant is equal to or more than a second determination value (¶ 0182; determines whether the number of bicycles at a particular standby place falls below a necessary number).  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose wherein the vehicle allocation process is a divisional vehicle allocation process (¶ 0030, 0060, 0075; reservations may require more than one vehicle).  
Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose in the divisional vehicle allocation process, the reservation processing unit allocates the plurality of shared vehicles to the use applicant in a case where the number of driving approvers is plural (¶ 0030, 0060, 0075; Figs. 1-2; reservations may require more than one 
The rationale to combine the references of Nissan, Sakata, and Krivacic remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the station and vehicle reservation techniques of Chinomi with the shared vehicle reservation system of Nissan, Sakata, and Krivacic because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Chinomi are applicable to the base device (Nissan, Sakata, and Krivacic), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the divisional vehicle reservation techniques of DeLuca with the shared vehicle reservation system of Nissan, Sakata, Krivacic, and Chinomi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of DeLuca are applicable to the base device (Nissan, Sakata, Krivacic, and Chinomi), the technical ability existed to improve the base device in the same way, and the results of the combination are 
	Regarding Claim 9, Nissan discloses:
A shared vehicle managing system for renting a plurality of shared vehicles located in a plurality of stations to a plurality of users (¶ 0006, 0010-0011; method for managing a plurality of vehicles used by a plurality of users through rental requests for travel from an origin to a destination; said vehicles may be shared between multiple users); 
a plurality of user terminals configured to generate use application information in response to an input operation by a use applicant (¶ 0013-0016, 0025; user terminals owned by a plurlaity of users and used to communicate with the car sharing system; each user can apply for use of a shared vehicle by the user terminal);  
a managing server connected to the user terminals via a network (¶ 0013, 0016; Fig. 1; user terminals can communicate with the management server of the car sharing system via the internet); and 
the managing server includes a reservation processing unit configured to allocate at least one shared vehicle to the use applicant based on the use application information (¶ 0016, 0029, 0031; reservation management unit accepts the useage reservation, and stores the reservation in a database after associating the time, station, and user information; manages the usage status and location of the shared vehicles).
Nissan additionally discloses wherein the use application information includes information about a departure station, an arrival station, a scheduled departure time, and a scheduled arrival time (¶ 0025-0026; usage reservation information includes departure station 
Nissan does not explicitly disclose but Sakata does disclose a station information acquiring unit configured to acquire a remaining number of the vehicles in each station at a freely-selected time (¶ 0161-0162, 0190; obtains the number of bicycles at each standby place; estimates the distribution of bicycles for a certain time segment).  Nissan does not explicitly disclose but Krivacic does disclose said remaining number of vehicles may be acquired at a freely-selected time (¶ 0021, 0048, 0051, 0059, 0063; Fig. 1; determines number of available spaces based on occupancy and reservation schedule; since maximum spaces are also known, this also determines the number of vehicles).  Nissan additionally discloses wherein said vehicles are shared vehicles (¶ 0006, 0010-0011).
Nissan, Sakata, and Krivacic do not explicitly disclose but Chinomi does disclose the reservation processing unit executes a vehicle allocation process in a case where triggering conditions are met, said triggering conditions including where the remaining number of the shared vehicles in the arrival station at the scheduled arrival time of the use applicant is equal to or less than a second determination value (Abstract; ¶ 0007, 0035, 0041-0043; system only executes a vehicle reservation when there is at least one return space available at the destination station, thus the number of vehicles at said station are at least one less than the maximum capacity of the station).  Nissan does not explicitly disclose but Sakata does disclose 
Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose in the divisional vehicle allocation process, the reservation processing unit allocates the plurality of shared vehicles to the use applicant in a case where the number of driving approvers is plural (¶ 0030, 0060, 0075; Figs. 1-2; reservations may require more than one vehicle, necessarily requiring more than one driver).  Nissan additionally discloses wherein the vehicles allocated are in the departure station (¶ 0006, 0010, 0019, 0023, 0031, 0062-0063, 0068; the vehicle can be selected and used; confirms and stores a reservation request; manages shared vehicles).  
The motivation to combine remains the same as for Claim 8.
Regarding Claims 10 and 12, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claims 8 and 9 respectively.  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose wherein the use application information further includes divisional approval information for approving a divisional ride (¶ 0030; passenger device may specify a number of vehicles for a ride, implicitly approving a divisional ride).  

The motivation to combine remains the same as for Claim 8.
Regarding Claims 11 and 13, Nissan in view of Sakata, Krivacic, Chinomi, and DeLuca disclose the limitations of Claims 8 and 9 respectively.  Nissan additionally discloses wherein the managing server is configured to give an incentive to the use applicant who takes a type of ride (¶ 0078; under certain conditions, a reduction in the system usage fee may be proposed).  Nissan, Sakata, Krivacic, and Chinomi do not explicitly disclose but DeLuca does disclose said type of ride being a divisional ride (¶ 0030, 0060, 0075; reservations may require more than one vehicle).  The motivation to combine remains the same as for Claim 8.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170091890 – “Operator Management Device, Operator Management System, and Operator Management Method,” Hirose et al, disclosing a rideshare system which considers vehicle availability and distribution factors
PGPub 20180211541 – “Prepositioning Empty Vehicles based on Predicted Future Demand,” Rakah et al, disclosing a rideshare system with carpool matching functionality
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628